DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-2, 5, 14, 18-20, 22-25, 27-30, 35-36, 39, 74, 78, 109-111 are pending.
Claims 78, 109, and 111 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/07/2022.
Claim 1-2 and 25 are newly amended.
Claims 1-2, 5, 14, 18-20, 22-25, 27-30, 35-36, 39, 74, and 110 are currently under examination on their merits.

Withdrawn Objections & Rejections
	The objections and rejections presented herein represent the full set of objections and rejections currently pending in the application. Any objections or rejections not specifically reiterated are hereby withdrawn. Prior objections have been addressed by amendment.


Claim Interpretation

Claim 1 recites the terms “livestock” and “game” species. The Specification gives examples (see paragraph [0052]), however, the examples are non-exhaustive and the Specification does not define these terms.
Merriam-Webster defines “livestock” as “animals kept or raised for use or pleasure”, and “game” as “animals under pursuit or taken in hunting” which is how these terms have been interpreted.
Claim 1 also recites “myogenic” cells. The Specification does not define the term “myogenic”.
Dictionary.com defines the term “myogenic” as “producing muscle tissue”.
Additionally, for examples, the Specification states, “In some embodiments, the cells of the cellular biomass are myogenic cells. In some embodiments, the cells are natively myogenic (e.g. are myogenic cells such as myoblasts, myocytes, satellite cells, side population cells, muscle derived stem cells, mesenchymal stem cells, myogenic pericytes, and mesoangioblasts that are cultured in the cultivation infrastructure). In other embodiments, the cells are not natively myogenic (e.g. are non-myogenic cells such as fibroblasts or non-myogenic stem cells that are cultured to become myogenic cells in the cultivation infrastructure) (paragraph [0059]). Therefore, the term “myogenic” can include cells that are either natively myogenic or at least are capable of producing muscle tissue which is how the term has been interpreted.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-2, 5, 14, 18-20, 27, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Judson et al. (Journal of Cell Science, 2012, hereafter “Judson”) as evidenced by Kuang et al. (Cell, 2007).
In regards to claims 1-2 and 14, Judson discloses a method whereby constitutively active YAP1 was expressed in myogenic mouse satellite cells, and that this promoted proliferation of these cells (p6011, Yap expression and activity promotes proliferation of satellite cells and satellite—derived myoblasts). Judson also teaches that YAP mRNA and protein increases during satellite cell activation and that YAP remains elevated until activated cells differentiate or self-renew (p6011, column 1). As mice are animals their cells are therefore a metazoan biomasses. Additionally, proliferation of cells would lead to an increasing in culture density or thickness. Furthermore, Judson discloses that satellite cells were plated (and therefore, were cultured in a “cultivation infrastructure”) (Retroviral and lentiviral expression vectors and transduction methods, p6017).
While Judson does not explicitly disclose that this inhibited HIPPO signaling, as Applicant’s disclosure (Specification, claim 2) indicates that activation of YAP1 is sufficient to inhibit HIPPO signaling and Judson carries out this step, the reference method is deemed to inherently inhibit HIPPO signaling as well.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims.”
Since mouse cells could be eaten they are therefore “edible”. Additionally, since these mice as disclosed by Judson were being kept for a use (experimentation), they are a type of “livestock” as defined above. Additionally, since mice could be kept for the purpose of feeding other animals, they are an edible livestock. Furthermore, since mice can be hunted they can be “game” animals as well.
In regards to claims 5 and 18-20, Judson discloses that for gain-of-function experiments, constitutively active mutant human YAP1 (hYAP1) S127A was cloned into modified vectors and cells were infected with retroviruses (p6011, Yap expression and activity promotes proliferation of satellite cells and satellite cell-derived myoblasts; p6011, Figure 2; p6017, Retroviral and lentiviral expression vectors and transduction methods). The construct “hYAP1 S127A” refers to a serine to alanine mutation at the 127th serine residue in human YAP1, which, as suggested by the Specification of the instant application, is a target of LATS1 or LATS2 kinase activity (Specification, paragraph [0015]). While indirect, since this would prevent LATS1 or LATS2 from phosphorylating the S127 residue on YAP1, this would therefore also inhibit LATS1 or LATS2.
In regards to claim 27, Judson discloses that for establishing satellite cell cultures, adherent satellite cell-derived myoblasts were plated onto dishes (p6016, Muscle fibre isolation and satellite cell culture).
In regards to claim 30, Judson is silent on whether the cellular biomass was a self-adherent aggregate. However, as disclosed by Judson, YAP-positive activated satellite cells appear to form aggregates (p6010, Figure 1). Additionally, as evidenced by Kuang, typically, satellite cells undergo their first cell division at around 24hrs and form 4-8 cell aggregates (p1001, Pax7+/Myf5- cells give rise to Pax7+/Myf5+ cells) and form clusters (Figure 3, p1001). Therefore, the satellite cells as disclosed by would inherently include cells with self-adherent aggregating properties.
Therefore, Judson anticipates the invention as claimed.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Judson, as evidenced by Kuang, as applied to claims 1-2, 5, 14, 18-20, 27, and 30 above and further in view of Mohamed et al. (Journal of Pathology, 2016, hereafter “Mohamed”).
In regards to claim 22-24, Judson does not explicitly teach that HIPPO signaling was inhibited by creating mutations in TAZ at targets of LATS1 or LATS2, and specifically mutations at the residues corresponding to human S89, or S89A mutation. 
However, Mohamed teaches that retroviral infection of constitutively active TAZ S89A significantly increased proliferation of myoblasts and promoted myoblast differentiation (Abstract, p3; Figure 3, p8). The construct “TAZ S89A” refers to a serine to alanine mutation at the 89th serine residue in human TAZ, which is a target of LATS1 or LATS2.
A person of ordinary skill in the art would be motivated to modify the method of Mannaerts and introduce an S89A mutation in TAZ because it would prevent inhibition of TAZ and lead to proliferation and differentiation of myoblasts which would lead to more cells which would save time and costs. Furthermore, because Mohamed teaches that constructs with TAZ S89A mutations could lead to proliferation and differentiation of cells it could be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Judson and Kuang renders the invention unpatentable as claimed.

Claim(s) 25 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Judson, as evidenced by Kuang, as applied to claims 1-2, 5, 14, 18-20, 27, and 30 above and further in view of Broedel et al. (BioProcess International, 2003, hereafter “Broedel”).	
	In regards to claims 25 and 39, while Judson teaches that for the isolation of muscle fiber and satellite cell culture, satellite cell-derived myoblasts were incubated with fetal calf serum and horse serum (p6016, muscle fibre isolation and satellite cell culture) Judson is silent on whether satellite cells were cultured with serum when transduced with constitutively active mutant hYAP1 S127a.
However, Broedel teaches the advantages and disadvantages of both serum and serum-free media. Advantages for serum-based media include the time it would take to ween cells off media containing serum, the need for growth factors for particular cell lines, and the sheer protection afforded adherent cells due to proteins found in media containing serum (p57, Disadvantages).
 Broedel teaches that for serum-free media, advantages include better definition, contaminant reduction, and that it can be a more economical choice (Advantages, p56). 
	Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Broedel, and include serum, because it would provide essential nutrients and protection to cells, or use serum-free conditions, because it would provide better definition and reduce contaminants and costs. Furthermore, because both serum-containing and serum-free conditions are routine in the art, it could be done with predictable results and a reasonable expectation of success.
	Therefore, the combined teachings of Judson and Broedel renders obvious the invention as claimed.


Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Judson, as evidenced by Kuang, as applied to claims 1-2, 5, 14, 18-20, 27, and 30 above and further in view of Metzen et al. (Respiratory Physiology, 1995, hereafter “Metzen”).
In regards to claims 28, while Judson, as above, teaches that satellite cells were plated (Retroviral and lentiviral expression vectors and transduction methods, p6017), Judson is silent as to the permeability of those plates. 
However, as taught by Metzen, polystyrene plates are customarily polystyrene plastic (p101, Abstract), which is nearly gas-impermeable (p101, Introduction, column 2). Therefore, since impermeable polystyrene dishes are typical in the art, and Judson does not suggest either that the plates were permeable or that they were of an atypical, they are deeded to be typical impermeable polystyrene plates. However, even if they were not, a person of ordinary skill in the arts would be motivated to use impermeable polystyrene plates because, due to their pervasiveness in the art, it would save time and expenses as compared to less typical plates. Furthermore, because they are customarily used, it could be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Judson and Metzen renders obvious the invention as claimed.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Judson, as evidenced by Kuang, as applied to claims 1-2, 5, 14, 18-20, 27, and 30 above and further in view of Powers et al. (Biotechnology Progress, 2009, hereafter “Powers”).
In regards to claim 29, while Judson, as above, teaches that satellite cells were plated (Retroviral and lentiviral expression vectors and transduction methods, p6017), Judson is silent as to the permeability of those plates. As detailed in claim 28 above, the plates as taught by Judson appear to be impermeable polystyrene plates.
However, Powers teaches that highly oxygen-permeable silicone rubber membranes can be used to control the partial pressure experienced by cells during culture of cells more accurately, and can achieved a more rapid transient response following a disturbance, than polystyrene (p805, Abstract). Furthermore, Powers teaches that for differentiating embryonic stem cells to cardiomyocytes, the fraction of cells that were cardiomyocyte-like increases with decreasing oxygen pressure only when using permeable dishes (p805, Abstract).
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Judson and use a permeable substrate because it could be used to control oxygenation of cells more accurately compared to polystyrene and because it would more efficiently promote the differentiation of a subset of myogenic cells (cardiomyocytes). Furthermore, because Powers teaches that cardiomyocytes can effectively be cultured on a permeable substrate, it could be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Judson and Powers renders obvious the invention as claimed. 


Claims 35-36 are rejected under 35 U.S.C. as being unpatentable over Judson, as evidenced by Kuang, as applied to claims 1-2, 5, 14, 18-20, 27, and 30 above and further in view of Yokoyama et al. (WO 2016052472 A1, 2016, machine translated 03/21/2022, previously cited 03/30/2022, hereafter “Yokoyama”).
In regards to claim 35, while Judson teaches that the proliferative and regenerative capacity of satellite cells is enormous, and that it has been estimated that one transplanted satellite cell can differentiate and give rise to an estimated 20,000 to 80,000 progeny during repeated  injury regeneration cycles (p610, column 1), Judson does not explicitly teach that the cultivation infrastructure for inhibiting HIPPO signaling provides a culture density of about 105 cell/mL to about 1010 cell/mL. However, Yokoyama teaches a method of producing thick three-dimensional cell aggregates in an accommodation vessel (first page, Abstract), and that cells produced under this method can have densities of at least 105 cell/mL (1,000,000 cells/mL)(tenth page, section 5, paragraph (2)). Yokoyama also teaches that the method produces tough, thick highly cell aggregates, with small damage to cells (first page continuing to second page, Abstract). Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Judson and inhibit HIPPO signaling in a cultivation structure to provide a culture density of 105 cell/mL to about 1010 cell/mL because it would create thick aggregates with minimal damage to cells, saving time and expenses, and producing materials. Furthermore, because Judson teaches that satellite cells, and in particular, satellite cells with inhibited HIPPO signaling, have great proliferative capabilities, it could be done with predictable results and a reasonable expectation of success.
In terms of overlapping ranges, MPEP 2144.05 states, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In regards to claim 36, while Judson teaches that the proliferative and regenerative capacity of satellite cells is enormous, and that it has been estimated that one transplanted satellite cell can differentiate and give rise to an estimated 20,000 to 80,000 progeny during repeated injury regeneration cycles (p610, column 1), Judson does not explicitly teach that the cultivation infrastructure for inhibiting HIPPO signaling provides a culture density of about 1 g/L to about 1000 g/L. While, as above, Yokoyama teaches a method of producing thick three-dimensional cell aggregates in an accommodation vessel (first page, Abstract), and that cells produced under this method can have densities of at least 105 cell/mL (1,000,000 cells/mL) (tenth page, section 5, paragraph (2)). While Yokoyama is silent on whether the infrastructure culture density was about 1g/L to about 1000g/L, as evidenced by the specification (paragraphs [0080-0081]), the densities appear to fall within the same range, whether measured in cells/mL or g/L. Therefore, baring evidence to the contrary, the teaching of Yokoyama overlaps, as measured in cells/mL, overlaps with the density range as measured in g/L. 
Furthermore, again, Yokoyama also teaches that the method produces tough, thick highly cell aggregates, with small damage to cells (first page continuing to second page, Abstract). Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Judson and inhibit HIPPO signaling in a cultivation structure to provide a culture density of 1 g/L to about 1000 g/L because it would create thick aggregates with minimal damage to cells, saving time and expenses, and producing materials. Furthermore, because Judson teaches that satellite cells, and in particular, satellite cells with inhibited HIPPO signaling, have great proliferative capabilities and because it could be done with predictable results and a reasonable expectation of success.
Again, in terms of overlapping ranges, MPEP 2144.05 states, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Therefore, the combined teachings of Judson and Yokoyama renders the invention unpatentable as claimed.


Claim 74 is rejected under 35 U.S.C. 103 as being unpatentable over Judson, as evidenced by Kuang, as applied to claims 1-2, 5, 14, 18-20, 27, and 30 above and further in view of Bian et al. (Biomaterials, 2009, hereafter “Bian”).
In regards to claim 74, Judson teaches that stellate cells expressing constitutively active hYAP1 S127A had a cellular density greater than 50µm (p6013, Figure 5, see scale bar).
In regards to the term “thickness” the specification states, “In some embodiments, the cellular biomass Is adherent to a substrate. In some embodiments, the substrate is impermeable. In such embodiments, the thickness is measured as a minimum distance between a basal plane of the cellular biomass and an apical plane of the cellular biomass, e.g. at the region of interest. In some embodiments, the substrate is permeable. In such embodiments, the biomass thickness is measured as half of a minimum distance between a basal plane of the cellular biomass and an apical plane of the cellular biomass, e.g. at the region of interest” (paragraph [0019]). The specification continues that, “In some embodiments, the cellular biomass is cultured in a suspension culture, and forms a self-adherent aggregate. In such embodiments, the biomass thickness is measured as half a minimum distance between opposing apical planes of the cellular biomass, e.g. at the region of interest” (paragraph [0019]).
It is noted that neither claim 74 or claim 1 is limited to adherent cells or a particular substrate. Therefore, Judson appears to teach at least a density that overlaps with the thickness as claimed.
However, Judson is silent on dimension in which this density was measured.
In the event that Judson does not teach a thickness measured from a basal and apical plane, Bian teaches a method of engineering skeletal muscle tissue with a controllable architecture by using molds (Abstract, p1401). Bian teaches that by varying the height (and therefore the basal to apical distance) of the molds final, following compaction, thicknesses of 153.0 ± 17.1µm, 255.6 ± 11.1µm, and 366.1 ± 12.2µm could be achieved (p1405, Cell-mediated gel compaction; p1404, Figure 3). Judson also teaches that the reconstruction of lost skeletal muscle tissue function caused by congenital defects, tumor ablation, prolonged denervation, traumatic injury, or different myopathies is hampered by the lack of functional tissue substitutes that current surgical treatments are limited, and that the implantation of engineered skeletal muscle tissue holds potential to improve retention and survival of the transplanted cells (p1401, Introduction).
A person of ordinary skill in the arts would be motivated to modify the method of Judson and specifically carry out in a cultivation infrastructure to provide a thickness of about 10µ to about 2mm to the cellular biomass because it could be used to improve surgical techniques which would lead to better outcomes for patients. Furthermore, because Judson teaches that myogenic tissues can be cultured to a thickness within this range, it could be done with predictable results and a reasonable expectation of success.
It is noted that while the claims are drawn to edible tissues, edible tissues could also be used for medical benefits, and the claims are not limited to preclude medical uses. Moreover, a person of ordinary skill in the arts would recognize that methods for increasing cellular mass (as measured by thickness) would provide a direct advantage to methods for developing edible cell cultures since it would provide more cellular mass which could be consumed. Furthermore, because both cell types are myogenic, it could be done with predictable results and a reasonable expectation of success.
Therefore, the combined teaching of Judson and Bian render obvious the invention as claimed.

Claim 110 is rejected under 35 U.S.C. 103 as being unpatentable over Judson, as evidenced by Kuang, as applied to claims 1-2, 5, 14, 18-20, 27, and 30 above and further in view of Poon et al. (Developmental Cell, 2011, previously cited 03/30/2022, hereafter “Poon”).

In regards to claim 110, Judson does not explicitly teach that inhibiting the HIPPO signaling pathway comprises inhibiting one or more non-canonical HIPPO signaling agonists selected from aPKC, Tao1, Msn, PRP4k, or homologs thereof. 
However, Poon teaches that the Salvador-Warts-Hippo (SWH) pathway controls both developmental and regenerative tissue growth, and that Tao1 is a pathway member (Abstract, p896). Poon continues that Tao-1 functions together with Hippo to suppress activity of YAP (Abstract, p896). Therefore, Poon teaches that Tao-1 is a mediator of YAP.
Poon also teaches that RNAi-mediated depletion (and therefore inhibition) of Tao-1 gave rise to enlarged eyes (p897, Tao-1 regulates the growth of D. melanogaster Tissue; p898, Figure 1). Furthermore, Poon teaches that Gal4-mediated knockdown of Tao1 caused elevation of Hippo signaling protein Yki (p898, Tap-1 regulates SWH pathway), which is the ortholog to the mammalian YAP (Abstract, p896). 
In regards to mammalian YAP specifically, Poon teaches that in human cultured cells TAO1 was depleted using siRNAs, and that this caused cells to grow in an anchorage-independent fashion (p901, column 1 last paragraph; p900 Figure 3G). Poon continues that to determine whether this increase was due to elevated YAP activity, the cells were treated with YAP siRNA, and that depletion of YAP in TAO1-depleted cells completely reversed their ability to grow (p901, column 1 last paragraph; p900 Figure 3G). Poon also teaches that SWH pathway is evolutionary conserved, and specifically in regards to YAP (Abstract, p896).
While Poon is silent on whether this inhibited HIPPO signaling, specifically, as above, as Applicant’s disclosure (Specification, claims 2 and 110) indicates that activation of YAP1 is sufficient to inhibit HIPPO signaling and Poon carries out this step, the reference method is deemed to inherently inhibit HIPPO signaling as well.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims.”
A person of ordinary skill in the arts would be motivated to modify the method of Judson and inhibit HIPPO signaling by inhibiting Tao1 because, as taught by Poon, this would cause hypertrophy of tissues, leading to more cellular biomass, which could be used as food, which would save time and expenses. Furthermore, because Poon teaches that TAO1’s regulatory function on YAP is evolutionary conserved, and because Poon demonstrates that knockdown (inhibition) of TAO1 in mammalian tissues leads to overgrowth of cells (which can be reversed by reciprocal inhibition of YAP), it can be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Judson and Poon renders the invention unpatentable as claimed.


Response to Arguments
Applicant remarks that Mannaerts cannot anticipate the present claims because it fails to disclose (1) inhibiting HIPPO signaling and/or (2) that the cells are myogenic cells selected from a livestock, poultry, or game species (Remarks, p7-8).

Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Judson as evidenced by Kuang as detailed above.

Applicant remarks that the combined teachings of Mannaerts and Chen are not obvious over claim 5 and 18-20 (Response, p9-10)

Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Judson as evidenced by Kuang as detailed above.

Applicant remarks that the combined teachings of Mannaerts and Lei are not obvious over claim 5 and 18-20 (Response, p10-11)

Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Judson, as evidenced by Kuang, and in view of Mohamed, as detailed above.

	Applicant remarks that Benjaminson does not teach a metazoan cellular biomass comprising myogenic cells from a livestock, poultry, or game species where the cells are cultured on permeable dishes (Response, p12).

Applicant’s arguments with respect to claim(s) 29, 33, 34, and 39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant remarks that Yokoyama does not teach or suggest inhibiting the HIPPO signaling pathway in a cultivation infrastructure to provide a culture density of about 105 cell/mL to about 1010 cells/mL (claim 35) or a culture density of about 1 g/L to about 1000 g/L (claim 36), let alone where the cells are a metazoan cellular biomass comprising myogenic cells from a livestock, poultry, or game species (Response, p12-13).

Applicant’s arguments have been fully considered but are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As detailed above, Yokoyama is not relied upon to teach a metazoan cellular biomass comprising myogenic cells from a livestock, poultry, or game species whereby HIPPO signaling was inhibited. As detailed above, Judson teaches a metazoan cellular biomass comprising myogenic cells from a livestock, poultry, or game species. Additionally, Judson teaches activating YAP1 which is indicated by Claim 2 and the specification as being sufficient to inhibit HIPPO signaling. Rather, Yokoyama is relied upon to provide a motivation to modify the method of Judson and culture cells to the densities as in claims 35 and 36. 
As above, Yokoyama teaches a method of producing thick three-dimensional cell aggregates in an accommodation vessel (first page, Abstract). Yokoyama also teaches that the cells produced under this method can have densities of at least 105 cell/mL (1,000,000 cells/mL)(tenth page, section 5, paragraph (2)). Additionally, Yokoyama teaches that the method produces tough, thick highly cell aggregates, with small damage to cells (first page continuing to second page, Abstract). Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Judson and inhibit HIPPO signaling in a cultivation structure to provide a culture density of 105 cell/mL to about 1010 cell/mL because it would create thick aggregates with minimal damage to cells, saving time and expenses, and producing materials. Furthermore, because Judson teaches that satellite cells, and in particular, satellite cells with inhibited HIPPO signaling, have great proliferative capabilities, it could be done with predictable results and a reasonable expectation of success.

Applicant remarks that Poon does not teach or suggest inhibiting tao1 in a metazoan cellular biomass comprising myogenic cells from livestock, poultry, or game species (Remarks, p14).
Applicant’s arguments have been fully considered but are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As detailed above Poon is not relied upon to teach a metazoan cellular biomass comprising myogenic cells from livestock, poultry, or game species. As detailed above, Judson teaches a metazoan cellular biomass comprising myogenic cells from a livestock, poultry, or game species.
Rather, Poon teaches that Tao-1 was knocked down in Drosophila, and that this led to overgrowth of eyes. A person of ordinary skill in the arts would be motivated to modify the method of Judson and inhibit HIPPO signaling by inhibiting Tao1 because would cause hypertrophy of tissues, leading to more cellular biomass, and because it could be done with predictable results and a reasonable expectation of success.


Conclusion

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/Examiner, Art Unit 1632                                                                                                                                                                                                        

/LAURA SCHUBERG/Primary Examiner, Art Unit 1632